KALODNER, District Judge.
The motion to dismiss must be granted. The case of Swartz v. Conradis, 298 Pa. 343, 148 A. 529, is dispositive of the issue.
*19See also Venezia v. Philadelphia Electric Company, 317 Pa. 557, 177 A. 25; Billo v. Allegheny Steel Company, 328 Pa. 97, 195 A. 110.
The plaintiff, who was employed by a subcontractor, is seeking to recover damages from the general contractor, for injuries suffered in the course of his employment.
The accident occurred in Philadelphia, Pennsylvania. The Pennsylvania law applies. Erie Railroad Company v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188, 114 A.L.R. 1487.